322 F.2d 1022
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL 215, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL-CIO, Respondent.
No. 20.
Docket 28105.
United States Court of Appeals Second Circuit.
Argued October 2, 1963.
Decided October 2, 1963.

Petition by the National Labor Relation Board for enforcement of its order, 136 NLRB No. 137. Petition granted.
Gary Green, Washington, D. C. (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Melvin Pollack, N. L. R. B., Washington, D. C., on the brief), for petitioner.
W. Harvey Mayer, New York City (Henry G. Friedlander, Sidney Gaines, Friedlander & Gaines, New York City, on the brief), for respondent.
Before LUMBARD, Chief Judge, and FRIENDLY and SMITH, Circuit Judges.
PER CURIAM.


1
In open court we grant the petition of the National Labor Relations Board for enforcement of its order of April 27, 1962, 136 NLRB No. 137. The record amply supports the findings of the Board that the respondent violated § 8(b) (2) and (1) (A) of the National Labor Relations Act, as amended, 29 U.S.C. § 151 et seq.